Exhibit 10(r)

FORM OF CONSENT AND WAIVER OF SENIOR EMPLOYEES TO LOAN PARTIES

In consideration for the benefits I will receive as a result of the
participation of General Motors Corporation (together with its subsidiaries and
affiliates, the “Company”) in the United States Department of the Treasury’s
Program for Systemically Significant Failing Institutions (as set forth in
Notice 2008-PSSFI) and any other economic stabilization program implemented by
the Department of the Treasury under the Emergency Economic Stabilization Act of
2008 (the “EESA”) either prior to or subsequent to the date of this letter from
me (any such program, including the Program for Systemically Significant Failing
Institutions, an “EESA Program”), I hereby voluntarily consent to and waive any
claim against any of the Company, the Company’s Board of Directors, any
individual member of the Company’s Board of Directors and the Company’s
officers, employees, representatives and agents for any failure to pay or accrue
any bonus or incentive compensation as a result of compliance with the
regulations issued by the Department of the Treasury in connection with an EESA
Program, including without limitation the guidelines set forth in Notice
2008-PSSFI and the requirements of the Loan and Security Agreement dated as of
December 31, 2008 between the Company and the United States Department of the
Treasury (the “Limitations”).

I acknowledge that the aforementioned regulations and Limitations may require
modification of the compensation, bonus, incentive and other benefit plans,
arrangements, policies and agreements (including so-called “golden parachute”
agreements), whether or not in writing, that I may have with the Company or in
which I may participate as they relate to the period the United States holds any
equity or debt securities of the Company acquired through an EESA Program,
including without limitation the Program for Systemically Significant Failing
Institutions, or for any other period applicable under such EESA Program or
Limitations, as the case may be.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulations and Limitations, including without limitation a claim for any
compensation or other payments or benefits I would otherwise receive, any
challenge to the process by which the aforementioned regulations or Limitations
are or were adopted and any tort or constitutional claim about the effect of
these regulations or Limitations on my employment relationship.

I agree that, in the event and to the extent that the Executive Compensation
Committee of the Board of Directors of the Company (the “Committee”) reasonably
determines that any compensatory payment and benefit provided to me would cause
the Company to fail to be in compliance with the terms and conditions of any
regulations or the Limitations (such payment or benefit, an “Excess Payment”),
upon notification from the Company, I shall promptly repay such Excess Payment
to the Company. In addition, I agree that the Company shall have the right to
postpone any such payment or benefit for a reasonable period of time to enable
the Committee to determine whether such payment or benefit would constitute an
Excess Payment.

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the aforementioned regulations or Limitations
shall be final, conclusive and binding. I further understand that the Company is
relying on this letter from me in connection with its participation in an EESA
Program.

Intending to be legally bound, I have executed this Consent and Waiver

as of this 31st day of December, 2008.

 

  